DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
According to the amendment filed on October 27, 2021, claim 1 was amended, claim 5 was cancelled and new claim 8 was added. Claims 14 and 6-8 are currently pending in this application.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The specification does not disclose “a second width in the second direction in a region between the first thin film transistor and the second thin film transistor”. As shown in Fig. 4, the specification the gate line GL1 has a second width W2 in the second direction that is larger than the first width W1 in a region that overlaps with the first thin film transistor TFT and the second thin film transistor TFT2 (paragraph 38).

In the following rejection, the Examiner will follow the specification.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 and 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (Kim, US 2010/0118221) in view of Wang et al. (Wang, US 2014/0347586).
Re claim 1: As shown in Figs. 1-3, Kim discloses a liquid crystal display device, comprising:
a first substrate (glass substrate, paragraphs 7 and 8),
wherein the first substrate includes
     a first pixel row (at left of gate line Gn in Figs. 2A and 2B) including a first pixel electrode R+ and a second pixel electrode R- that are arranged in a first direction (vertical direction in Figs. 2A and 2B), 
     a second pixel row (between gate lines Gn and Gn+1 including a third pixel electrode G- and a fourth pixel electrode G+ that are arranged in the first direction, the second pixel row being adjacent to the first pixel row in a second direction (horizontal direction in Figs. 2A and 2B) that crosses the first direction,
     a first source line Dn+1 and a second source line Dn+2 that extend in the second direction between the first pixel electrode R+ and the second pixel electrode R-, and between the third pixel electrode G- and the fourth pixel electrode G+,

     a first thin film transistor 13 to which the first source line +Dn+1, the first gate line Gn, and the first pixel electrode R+ are electrically connected, and
     a second thin film transistor 13 to which the second source line —Dn+2, the first gate line Gn, and the second pixel electrode R- are electrically connected.
It is obvious that the liquid crystal display device comprising
a second substrate disposed so as to face the first substrate;
a liquid crystal layer disposed between the first substrate and the second substrate; and
a spacer maintaining a gap between the first substrate and the second substrate.
However, Kim does not suggest that the spacer is disposed so as to overlap with at least a portion of the first thin film transistor and at least a portion of the second thin film transistor in plan view.
As shown in Figs. 1 and 2, Wang discloses a liquid crystal display comprising
a first substrate 210 (array substrate);
a second substrate 220 (color filter substrate) disposed so as to face the first substrate 210;
a liquid crystal layer disposed between the first substrate 210 and the second substrate 220 (paragraph 2); and
a spacer 123 maintaining a gap between the first substrate 210 and the second substrate 220 (paragraph 17),
wherein the spacer 123 is disposed so as to overlap with at least a portion of the first thin film transistor 106 and at least a portion of the second thin film transistor 107 in plan view in order to improve light transmission rate and solve light leakage problem resulting from depression in the display (Fig. 2 and paragraphs 4-6).

Thus, as taught by Wang, it would have been obvious to one having skill in the art at the time the invention was made to dispose the spacer so as to overlap with at least a portion of the first thin film transistor and at least a portion of the second thin film transistor in plan view in order to improve light transmission rate of the display.
As shown in Fig. 2A of Kim, the first gate line Gn has a first width in the second direction in a region between the first pixel electrode R+ and the third pixel electrode G-, that does not overlap with the first thin film transistor 13 (R+) in plan view, and a second width (square portions connected to the first width and overlapping the first source line Dn+1 and second source line Dn+2) in the second direction in a region overlaps with the first thin film transistor 13 (R+) and the second thin film transistor 13 (R-), wherein the second width is larger than the first width. 
With the modification, it is obvious that the region that overlaps with the spacer in plan view comprises the second width.
Re claim 2: The liquid crystal display device according to claim 1, as shown in Figs. 2A and 2B of Kim, further comprising:
a third pixel row (between gate lines Gn+1 and Gn+2) including a fifth pixel electrode B+ anda sixth pixel electrode B- that are arranged in the first direction, the third pixel row being adjacent to the second pixel row in the second direction; and
a second gate line Gn+1 that extends in the first direction between the second pixel row and the third pixel row; wherein
the first source line Dn+1 and the second source line Dn+2 extend in the second direction between the fifth pixel electrode B+ and the sixth pixel electrode B-.
Re claim 3: The liquid crystal display device according to claim 2, as shown in Figs. 1, 2A and 2B of Kim, further comprising:
a first end connection wiring that connects the first gate line Gn to the second gate line Gn+1 at an end portion of the second pixel row; wherein
a common gate signal is supplied to the first gate line Gn and the second gate line Gn+1 via the first end connection wiring (paragraph 9).
Re claim 4: The liquid crystal display device according to claim 2, further comprising:
a third source line Dn disposed so as to sandwich, together with the first source line Dn+1, the first pixel electrode R+ and the third pixel electrode G-;
a fourth source line Dn+3 disposed so as to sandwich, together with the second source line Dn+2, the second pixel electrode R- and the fourth pixel electrode G+;
a third thin film transistor 13 to which the third source line Dn, the second gate line Gn+1, and the third pixel electrode G- are electrically connected; and
a fourth thin film transistor 13 to which the fourth source line Dn+3, the second gate line Gn+1, and the fourth pixel electrode G+ are electrically connected.
Re claim 6: The liquid crystal display device according to claim 1, wherein as shown in Fig. 2 of Wang:
the counter substrate 220 includes a black matrix 221, and the black matrix 221 is disposed so as to overlap with at least a portion of the first thin film transistor 106, at least a portion of the second thin film transistor 107, and the spacer 123 in plan view (paragraph 18).
Re claim 7: The liquid crystal display device according to claim 1, wherein as shown in Fig. 2A of Kim:

Re claim 8: As shown in Figs. 1-3, Kim discloses a liquid crystal display device, comprising:
a first substrate (glass substrate, paragraph 7 and 8);
wherein the first substrate includes
     a first pixel row (at left of gate line Gn in Figs. 2A and 2B) including a first pixel electrode R+ and a second pixel electrode R- that are arranged in a first direction (vertical direction in Figs. 2A and 2B), 
     a second pixel row (between gate lines Gn and Gn+1 including a third pixel electrode G- and a fourth pixel electrode G+ that are arranged in the first direction, the second pixel row being adjacent to the first pixel row in a second direction (horizontal direction in Figs. 2A and 2B) that crosses the first direction,
     a first source line Dn+1 and a second source line Dn+2 that extend in the second direction between the first pixel electrode R+ and the second pixel electrode R-, and between the third pixel electrode G- and the fourth pixel electrode G+,
     a first gate line Gn that extends in the first direction between the first pixel row and the second pixel row, having a first width in the second direction in a region between the first pixel electrode R+ and the third pixel electrode G-, that does not overlap with the first thin film transistor 13 in plan view, 
     a first thin film transistor 13 to which the first source line Dn+1, the first gate line Gn, and the first pixel electrode R+ are electrically connected, and
     a second thin film transistor 13 to which the second source line Dn+2, the first gate line Gn, and the second pixel electrode R- are electrically connected.

a second substrate disposed so as to face the first substrate;
a liquid crystal layer disposed between the first substrate and the second substrate; and
a spacer maintaining a gap between the first substrate and the second substrate.
As shown in Fig. 2A of Kim, the first gate line Gn has a width in the second direction larger than the first width from a region (square portion connected to the first width and overlapping the first source line Dn+1) that overlaps with the first thin film transistor 13 (R+) to a region (square portion overlapping the second source line Dn+2) that overlaps with the second thin film transistor 13 (R-) in plan view.
However, Kim does not suggest that the spacer is disposed so as to overlap with at least a portion of the first thin film transistor and at least a portion of the second thin film transistor in plan view.
As shown in Figs. 1 and 2, Wang discloses a liquid crystal display comprising
a first substrate 210 (array substrate);
a second substrate 220 (color filter substrate) disposed so as to face the first substrate 210;
a liquid crystal layer disposed between the first substrate 210 and the second substrate 220 (paragraph 2); and
a spacer 123 maintaining a gap between the first substrate 210 and the second substrate 220 (paragraph 17),
wherein the spacer 123 is disposed so as to overlap with at least a portion of the first thin film transistor 106 and at least a portion of the second thin film transistor 107 in plan view in order to improve light transmission rate and solve light leakage problem resulting from depression in the display (Fig. 2 and paragraphs 4-6).

Thus, as taught by Wang, it would have been obvious to one having skill in the art at the time the invention was made to dispose the spacer so as to overlap with at least a portion of the first thin film transistor and at least a portion of the second thin film transistor in plan view in order to improve light transmission rate of the display.
Response to Arguments
Applicant's arguments filed on October 27, 2021 have been fully considered but they are not persuasive.
Applicant argued that Kim and Wang do not teach, suggest or render obvious the features “a second width in the second direction in a region between the thin film transistor and the second thin film transistor, that overlaps with the spacer in plan view, and the second width is larger than the first width” recited in amended claim 1. 
The examiner disagrees with Applicant’s remarks. 
At first, the specification does not support for the above features of amended claim 1. As shown in Fig. 4, the specification discloses that the first gate lines GL1 has a width W2 that is larger than the first width W1 in a region that overlaps with the first thin film transistor TFT1 and the second thin film transistor TFT2 (paragraph 38).
Further, as shown in Fig. 2A (see also Fig. 4A), Kim discloses a first width in a region that does not overlap with the first thin film transistor 13 (R+) and a second width of the gate line Gn in a region that overlaps with the first thin film transistor 13 (R+) and the second thin film transistor 13 (R-), wherein the second width is larger than the first width. And, as shown in Figs. 1 and 2, Wang discloses a spacer 123 that overlaps with at least a portion of the first thin film transistor 106 and at least a portion 
Thus, Kim as modified in view of Wang does disclose the features as disclosed in the specification. The application is, therefore, not in condition for allowance.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOI V DUONG whose telephone number is (571)272-2292. The examiner can normally be reached Monday – Friday from 9:00 AM – 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Glick, can be reached on 571-272-2490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/THOI V DUONG/Primary Examiner, Art Unit 2871                                                                                                                                                                                                        
December 7, 2021